*506MEMORANDUM **
Maria de Jesus Flores Garcia, a native and citizen of Mexico, petitions pro se for review of the Board of Immigration Appeals’ (“BIA”) order dismissing her appeal from an immigration judge’s denial of her application for cancellation of removal.
Given that petitioner admitted in her testimony before the immigration judge that she had no qualifying relative, substantial evidence supports the BIA’s determination that petitioner is ineligible for cancellation of removal because she lacks a qualifying relative. See 8 U.S.C. § 1229b(b)(l)(d); Molina-Estrada v. INS, 293 F.3d 1089, 1093-94 (9th Cir.2002). Petitioner’s equal protection challenge to the Nicaraguan Adjustment and Central American Relief Act is foreclosed by our decision in Jimenez-Angeles v. Ashcroft, 291 F.3d 594, 602-03 (9th Cir.2002). Finally, there is no indication from the record to support petitioner’s assertion that the BIA failed to adequately review her arguments on appeal, or failed to give a reasoned decision. See e.g., Fernandez v. Gonzales, 439 F.3d 592, 603 (9th Cir.2006) (rejecting petitioner’s contention that the BIA did not consider all the evidence where the alien failed to overcome presumption that the BIA reviewed the entire record).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.